PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/482,202
Filing Date: 30 Jul 2019
Appellant(s): M. TECHNIQUE CO., LTD.



__________________
Paul C. Lewis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
 
Claims 1-3 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-050697 (translation as attached to the Office Action of May 18, 2021) in view of Maekawa et al. (US 2015/0283616). 
JP ‘697 discloses forming silver particles having a size of 0.08-1.0 um (80-1000 nm) and crystallite diameter of 20-150 nm; see para. [0008] of the translation of JP ‘697. Tables 1 and 2 of the prior art indicate embodiments where the reduction rate is 99% or more. The particles are produced by mixing a solution containing silver ions and a solution containing a reducing agent such that the ions are reduced to silver metal, i.e. equivalent to the claimed “wet reduction method”. Further, para. [0006] of the ‘697 translation indicates that the two solutions flow out from nozzles facing each other diagonally downward and merge below the nozzles. In such a situation, one can consider the silver solution to be a “main stream” as recited in claim 1 in which the reducing agent solution is actively diffused. The location where that occurs can be considered a “reaction field” in a thin film fluid formed “between two processing surfaces disposed opposite to each other”, i.e. between the two nozzles, as recited in instant claim 3. 
JP ‘697 employs a silver ammine solution as the silver solution as opposed to one that “does not substantially contain a complexing agent for silver” as required by claim 1, does not disclose that the two nozzles would be “capable of approaching to and separating from each other” in which at least one surface rotates as recited in claim 3, and does not does not specifically disclose examples with the presently claimed ratio of crystallite diameter to particle diameter. However, 
a) Maekawa is also directed to producing silver particles by mixing a silver solution and a reducing agent solution, i.e. is in a similar field of endeavor as JP ‘697. Maekawa indicates that the silver solution in such a process may be one that is merely a silver compound such as AgNO3 and Pure Water; see Maekawa Table 19. In other words, Maekawa indicates the conventionality of using a silver solution without an ammine or other complexing agent in such a solution. Further, this would be a much simpler arrangement, leading one of skill in the art to try such an arrangement when producing silver particles. 
b) With regard to the specific arrangement of the surfaces as defined in claim 3, Maekawa para. [0185] indicates the conventionality in the art of employing such an arrangement in the prior art method. 
c) The above-noted ranges of particle size and crystallite diameter overlap those presently claimed—for example a method that results in a material with a particle diameter of 100 nm and crystallite diameter of 90 nm would fall within the scope of both the method taught in JP ‘697 and the present claims. Because of the overlap, one of ordinary skill in the art, practicing the method disclosed by JP ‘697, would adjust the parameters of that method within the constraints set forth in that reference, to obtain materials with a desired particle size and ratio of crystallite diameter to particle diameter. 
Thus, the combined disclosures of JP 2008-080697 and Maekawa et al. would have at least suggested a method as presently claimed to one of ordinary skill in the art.

(2) Response to Argument
I)	On pages 5-10 of the Brief, Appellant argues that the claimed invention encompasses three features (identified as Feature 1, Feature 2 and Feature 3 on page 5 of the Brief) that are allegedly not disclosed or suggested by the applied prior art, and further alleges that the prior art fails to disclose or suggest the relationship between average crystallite diameter and average primary particle diameter (“d/D”) as recited in the final clause of independent claim 1.  The Examiner responds as follows.
a) Feature 1—Reacting in a reaction field by a continuous wet reduction method
Appellant notes that the claims on appeal require “reacting a silver solution containing at least silver ions and a reducing agent solution containing at least a reducing agent in a reaction field by a continuous wet reduction method”, and further notes that para. [0011] of the present specification states that particles produced by “the spray method” in JP ‘697 do not possess the d/D as required by the claims on appeal.  The examiner notes that the present specification does not appear to define the terms “continuous wet reduction method” or “spray method”.  The examiner’s position is that absent any specific definition of those terms, the disclosure at lines 82-86 of the ‘697 translation of flowing two solutions from nozzles facing diagonally downward and merging below the nozzles and precipitating silver fine particles would fall within the scope of a “continuous wet reduction method” as claimed.  Further, any location where the two solutions converge can be identified as a “reaction field”.  With respect to the d/D, the claimed ratio is achieved by JP ‘097, particularly at example A4 in Table 1 of JP ‘697 which will be discussed at point (d) below.
b) Feature 2—Silver solution does not contain complexing or reducing agent
Appellant notes that the claims on appeal require “the silver solution does not substantially contain a complexing agent for silver or a reducing agent for silver” in contrast to JP ‘697 which employs a silver ammine complex, and alleges that a comparison of Example 2 and Comparative Example 2 of the present specification indicates the effects of such a limitation.  In response, the examiner notes that Maekawa indicates the conventionality of carrying out a method similar to that of JP ‘697 but in which the silver solution is nothing more than a mixture of silver nitrate in pure water; see Table 19 of Maekawa.  Further, with regard to the comparison between Example 2 and Comparative Example 2, this comparison cannot reasonably be said to be illustrative of the scope of the claims.  It merely compares one example within the scope of the claim (without complexing or reducing agent) to a single comparative example employing a single complexing agent.  It in no way suggests criticality of the claimed limitation, i.e. does not suggest that elimination of all complexing and reducing agents has a cause and effect relationship with respect to reduction rate and/or d/D.  Additionally, as stated above, Maekawa indicates that performing a reduction reaction under the claimed conditions of no complexing or reducing agent in the silver solution was a known variant in the art of such a process.
c) Feature 3—Silver solution main stream and reducing agent actively diffused
The claims on appeal require “the silver solution is a main stream in the reaction field, and the reducing agent solution containing the reducing agent is actively diffused in the silver solution in the reaction field”.  Appellant alleges that a comparison of Example 1 and Comparative Example 1 of the present specification substantiates the effects of such a limitation.  Appellant designates Example 1 as “Silver solution as main stream” and designates Comparative Example 1 as “Reducing agent solution as main stream”.  However, it is unclear on what basis Appellant makes those designations.  In both Example 1 and Comparative Example 1, the flow rate of the silver solution is 400 ml/min and the flow rate of the reducing agent solution is 100 ml/min (see Tables 2 and 5 of the specification).  Since the relative flow rates of the silver solution and reducing agent solution are identical in both the example and comparative example, how is the “main stream” considered to be the former in the example and the latter in the comparative example?  Further, even assuming that a proper definition of the term “main stream” can be devised, Appellant has not shown the main stream in the prior art to be anything other than the silver solution as required by the claims on appeal.
d) Appellant contends that the prior art does not disclose or suggest a d/D of “80% or more” as required by the final clause of claim 1 on appeal.  In support of that position, Appellant compares the endpoints of the ranges disclosed in JP ‘697 for particle diameter (0.08-1.0 µm or 80-1000 nm) and crystallite diameter (20-150 nm), and finds mathematically that neither 20/80 nor 150/1000 are 80% or more.  The examiner submits that this is an improper interpretation of the prior art, and that one should rather look to the actual embodiments of JP ‘097.  In Table 1 of JP ‘697, example A4 has a particle diameter (or D) of 0.10 µm or 100 nm.  The crystallite diameter (or d) of the prior art examples are disclosed as 20 nm to 150 nm.  Therefore, all of the particles having a crystallite diameter of over 80 nm would meet the claimed “80% or more” limitation, i.e. their d value would be 80% or more of their D value.
Appellant further notes that none of the examples of Maekawa have a d/D value as claimed.  The examiner submits that this is not particularly relevant, as the d/D limitation of the claims is met by JP ‘697 as noted above.  Nonetheless, if one were to look to Maekawa for the d/D limitation, one would find that Maekawa teaches how to modify d/D, and specifically teaches that d/D appears to be directly related to the molar ratio of sulfate ion to silver used in the Maekawa process.  Table 34 and Figure 16 of Maekawa illustrate this; a higher molar ratio of SO42-/Ag results in a higher d/D, with a graph of the relationship between these parameters in Fig. 16 being a relatively straight line.  Therefore, from the teachings of Maekawa, if one desired a d/D of more than 0.80, one of skill in the art would increase the sulfate ion/silver ratio to a value slightly higher than the ratio that resulted in a d/D of 0.76.

II) Unpatentability of claim 2
On pages 10-11 of the Brief, Appellant separately argues for patentability of claim 2.  Particularly, Appellant alleges that the prior art fails to disclose or suggest a d/D of “90 % or more” as required by claim 2 on appeal.  Appellant makes this point by employing the same mathematical comparison of the endpoints of the ranges for d and D disclosed in JP ‘697 that was discussed above.  Similar to what is discussed above, the examiner’s position is that this comparison of the endpoints is an improper interpretation of the prior art, and that one should instead look to the embodiments of JP ‘697 and in particular to Table 1, example A4 of that reference. Example A4 has a particle diameter (or D) of 0.10 µm or 100 nm, with a crystallite diameter (or d) disclosed as 20 nm to 150 nm.  Therefore, all of the particles having a crystallite diameter of over 90 nm would meet the claimed “90% or more” limitation, i.e. their d value would be 90% or more of their D value.  Further to this point, if one were to consider the teachings of Maekawa regarding how to modify d/D (as discussed above), then one would increase the SO42-/Ag ratio by a sufficient amount such that one achieves the desired d/D ratio.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/George Wyszomierski/
Primary Examiner, Art Unit 1733



Conferees:

/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.